

EXHIBIT 10.39


CYTRX CORPORATION
AMENDED AND RESTATED 2008 STOCK INCENTIVE PLAN


RESTRICTED STOCK PURCHASE AGREEMENT
This Restricted Stock Purchase Agreement (this "Agreement") is made and entered
into as of January 11, 2017, by and between CytRx Corporation, a Delaware
corporation (the "Company"), and Steven A. Kriegsman ("Kriegsman").
WHEREAS, the Company has adopted the Amended and Restated 2008 Stock Incentive
Plan, as amended or amended and restated from time to time (the "Plan").
Capitalized terms that are used but not defined herein shall have the meaning
ascribed to them in the Plan.
WHEREAS, the Board has delegated administration of the Plan to the Compensation
Committee of the Board (the "Committee") pursuant to the Section 3(c) of the
Plan.
WHEREAS, on December 15, 2016 (the "Grant Date"), the Committee granted to
Kriegsman under the Plan a number of restricted shares of Common Stock with an
aggregate Grant Date Fair Market Value equal to $1 million on the terms and
provisions set forth in this Agreement.
NOW, THEREFORE, in consideration of the foregoing, the Company and Kriegsman,
intending to be legally bound, hereby agree as follows:
1. Grant of Restricted Shares; Purchase Price.  Concurrently with the execution
and delivery of this Agreement, the Company shall issue to Kriegsman 2,325,586
shares of Common Stock (the "Restricted Shares")  in exchange for Kriegsman's
payment and delivery to the Company of $2,325.59 (the "Purchase Price"),
representing the par value of the Restricted Shares.  The Purchase Price may be
paid (a) in cash or cash equivalents; or (b) in any other method of
consideration acceptable to the Company.
2. Vesting of the Restricted Shares.
(a) Vesting Schedule.  The Restricted Shares that shall have vested in
accordance with the terms of this Agreement are referred to as "Vested Shares,"
and the Restricted Shares that shall not have vested are referred to as
"Unvested Shares."  All of the Restricted Shares shall be Unvested Shares as of
the Grant Date.  The Unvested Shares shall vest in accordance with the following
schedule:
(i) 775,195 of the Restricted Shares shall vest on the first anniversary of the
Grant Date, subject to Kriegsman's continuous Service through such date;
(ii) 775,195 of the Restricted Shares shall vest in on the second anniversary of
the Grant Date, subject to Kriegsman's continuous Service through such date; and
(iii) the remaining 775,196 of the Restricted Shares shall vest on the third
anniversary of the Grant Date, subject to Kriegsman's continuous Service through
such date.
Ex 10.39 -1-

--------------------------------------------------------------------------------



(b) Accelerated Vesting Upon a Corporate Transaction.  Notwithstanding
paragraph (a) above, in the event of a Corporate Transaction, all Unvested
Shares shall immediately and automatically vest and become Vested Shares on the
day that is one day prior to the completion of the Corporate Transaction.
(c) Accelerated Vesting upon Termination by the Company without Cause or by
Kriegsman for Good Reason.  Notwithstanding paragraph (a) above, any Unvested
Shares shall immediately vest in full as of the date of termination of
Kriegsman's employment pursuant to  Sections 7.2, 7.3 or 7.5 of the Fourth
Amended and Restated Employment Agreement effective as of May 10, 2012, by and
between the Company and Kriegsman, as amended or amended and restated from time
to time (the "Employment Agreement").
(d) Forfeiture of Unvested Shares upon Early Termination of Service.  Subject to
Section 10(a) of the Plan, if Kriegsman ceases to provide Services for any
reason, other than as described in paragraph (c) above, (i) all of the
Restricted Shares that are Unvested Shares as of the termination of his Service
shall immediately and automatically be forfeited and re-conveyed to the Company
without the necessity for any payment by the Company and shall be cancelled on
the Company's share record books, and (ii) Kriegsman shall immediately and
automatically cease to have any ownership right in any and all such Unvested
Shares as of the termination of his Service.
(e) Stockholder Rights.  From the Grant Date and continuing for so long as the
Unvested Shares shall not have been forfeited as provided in paragraph (d),
above, Kriegsman shall be the record owner of the Restricted Shares until such
shares of Common Stock are sold or otherwise disposed of, and shall have all the
rights of a shareholder of the Company, including, without limitation, the right
to vote the Restricted Shares (including the Unvested Shares) and the right to
receive any dividends or other distributions with respect to the Restricted
Shares that the Company may declare, except that any dividend or other
distribution payable with respect to any Unvested Shares in the form of capital
stock or other assets, other than cash, shall be subject to the same
restrictions on forfeiture and transferability as the shares of Restricted Stock
with respect to which such dividend was paid.
3. No Transfer Permitted of Unvested Shares; Restriction on Transfer of Vested
Shares; Taxes.
(a) Kriegsman shall not, and shall not purport to, sell, assign or otherwise
transfer any of the Restricted Shares, or any interest therein, that are
Unvested Shares.  Kriegsman is permitted to sell, assign or otherwise transfer
the Restricted Shares only if and when they become Vested Shares pursuant to
Section 2, above.
(b) Kriegsman may satisfy any federal, state or local tax withholding obligation
relating to the Restricted Shares by any of the following means or by a
combination of such means: (i) tendering a cash payment; (ii) authorizing the
Company to withhold or otherwise reacquire Vested Shares from Kriegsman having a
Fair Market Value equal to the minimum statutory amount required to be withheld
in connection with the vesting of such Restricted Shares; or (iii) delivering to
the Company Kriegsman's owned and unencumbered shares of Common Stock.
Notwithstanding the foregoing, but subject to Section 3(c), below, Kriegsman
shall be entitled, in his discretion, to sell such number of Restricted Shares
that shall have become Vested Shares, as or after they shall have become Vested
Shares, to the extent necessary to provide funds to Kriegsman in an amount equal
to the federal and state income taxes payable by Kriegsman as a result of
Restricted Shares becoming Vested Shares hereunder, assuming for this purpose
that Kriegsman is subject to federal and state income tax at the highest
marginal tax rates under applicable federal and state law.
(c) Any and all sales of Vested Shares permitted under Section 3(b), above, to
satisfy Kriegsman's federal and state income tax obligations shall be made
exclusively under a plan established by Kriegsman and implemented in accordance
with Rule 10b5-1 promulgated under the Exchange Act. Kriegsman agrees to furnish
such 10b5-1 plan to the Company in advance of any such permitted sales of Vested
Shares and that the Company, in its discretion, may disclose in the Company's
periodic or current reports filed under the Exchange Act Kriegsman's
establishment of such 10b5-1 plan and the material terms thereof. Nothing in
this Section 3 shall affect Kriegsman's responsibilities under any insider
trading policy or other applicable policy of the Company in connection with any
permitted sale of Vested Shares hereunder.
Ex 10.39 -2-

--------------------------------------------------------------------------------

4. Stock Certificates. Concurrently herewith, the Company shall issue in
Kriegsman's name the Restricted Shares. 
5. Kriegsman's Representations and Warranties.  In connection with the receipt
of the Restricted Shares, Kriegsman hereby represents and warrants as follows:


(a) Access to Information.  The Company has furnished Kriegsman the prospectus
relating to the Plan, and Kriegsman has had access to and a sufficient
opportunity to review all annual and periodic reports and proxy and information
statements that the Company has filed with the United States Securities and
Exchange Commission during the twelve months prior to the date hereof.  Neither
the Company nor any of its other officers, directors, employees or agents has
made any representation or recommendation to Kriegsman about the advisability of
Kriegsman's acceptance or retention of the Restricted Shares or the sale of any
Vested Shares.
(b) Tax Matters.  The Company previously advised Kriegsman to consult with his
own tax advisor regarding whether an election under Section 83(b) of the Code,
should be made by Kriegsman within thirty days after the Grant Date.  Kriegsman
shall be solely responsible for the payment of any and all federal, state and
other taxes that may be imposed on Kriegsman by reason of the grant of the
Restricted Shares and any vesting or subsequent sale of the Vested Shares.
(c) Kriegsman acknowledges and agrees that any certificates or other
documentation evidencing the Restricted Shares shall bear a legend or notation
substantially as follows:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING AND
FORFEITURE PROVISIONS AS SET FORTH IN A RESTRICTED STOCK PURCHASE AGREEMENT
BETWEEN THE CORPORATION AND THE REGISTERED HOLDER, A COPY OF WHICH IS ON FILE AT
THE PRINCIPAL OFFICE OF THE CORPORATION.
(d) In addition, the Company shall make a notation regarding the restrictions on
transfer of the Restricted Shares in its stock books, and shares of the
Restricted Shares shall be transferred on the books of the Company only if
transferred or sold in accordance with this Agreement.
(e) No Right to Continuing Employment.  Kriegsman understands that nothing in
this Agreement gives him a right to continued employment by the Company.
6. Miscellaneous Provisions.
(a) Further Instruments.  The Company and Kriegsman agree to execute such
further instruments and to take such further actions as may be reasonably
necessary to carry out the intent of this Agreement.
(b) Plan Provisions.  The grant of the Restricted Shares and the terms of this
Agreement are subject to the terms and provisions of the Plan.  In the event of
a conflict between the provisions of this Agreement and of the Plan, the
provisions of the Plan shall govern.
(c) Complete Agreement.  This Agreement, the Plan and the Employment Agreement
constitute the complete and exclusive agreement between the Company and
Kriegsman with respect to the subject matter herein and replace and supersede
any and all other prior written and oral agreements or statements by the parties
relating to such subject matter.


(d) Successors and Assigns.  Subject to the provisions of this Agreement
relating to the non-transferability of the Unvested Shares, this Agreement shall
be binding upon and inure to the benefit of the Company and Kriegsman and their
respective successors and permitted assigns.  Whenever appropriate in this
Agreement, references to the Company or Kriegsman shall be deemed to refer to
such person's legal representative, estate or other transferees, successors or
permitted assigns, as applicable.
(e) Amendment and Termination.  This Agreement may be amended or terminated only
by a writing executed by both the Company and Kriegsman.
(f) Adjustments.  If any change is made to the outstanding Common Stock or the
capital structure of the Company, if required, the Restricted Shares shall be
adjusted in the manner contemplated by Section 11 of the Plan.
(g) Counterparts.  This Agreement may be executed in two counterparts, each of
which shall be deemed an original, but both of which shall constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.
(h) Governing Law.  This Agreement shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of Delaware without
giving effect to such state's conflict-of-law principles.
[Remainder of Page Intentionally Left Blank]
Ex 10.39 -3-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Kriegsman have executed and delivered this
Agreement as of the day and year first written above.

 
CYTRX CORPORATION
 
 
By:/s/ LOUIS IGNARRO
Louis Ignarro
Title: Lead Director and Chairman of the Compensation Committee
 
 
 
 
/s/ STEVEN A. KRIEGSMAN
Steven A. Kriegsman
 







 
Ex 10.39 -4-